DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 and 18-20 in the reply filed on 02/0/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the examiner because searching both groups would yield a limited number of references. However, the Examiner does not find this argument for rejoinder persuasive. The limited number of references found in a search does not make a search less burdensome because the Examiner would still have to search different subclasses and classes for each claim grouping and the search queries required for a thorough examination of each claim grouping would be different. Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention of group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fund (US 2020/0013620) in view of DeSilva (2019/0206681). 
Fund is directed to a patterning scheme to improve EUV resist and hard mask selectivity. Fund discloses and illustrates a method of patterning substrates in Figures 2A-2N. (Para, 0020). Fund discloses and illustrates in Figure 2A a film stack 200 during a substrate patterning process in accordance with the method 100 of FIG. 1 that is formed. (Para, 0020). Fund discloses the film stack 200 illustrated in FIG. 2A is separated, into a substrate structure 204 and a hard mask structure 208. (Para, 0020). Fund explains the hard mask structure 208 comprises a photoresist 260 (PR), a middle layer 250 (ML) and a bottom layer 240 (BL). Fund explains the substrate structure 204 can be made up of multiple layers with the bottom-most layer being the target of the patterning application. (Para, 0021; Fig.2A). Fund discloses the bottom-most layer of some embodiments is a (low-k) dielectric layer 210, and may also be referred to as the substrate. (Para, 0021; Fig.2A). Therefore, Fund explains the substrate structure 204 illustrated comprises the dielectric layer 210, a hard mask 220 and an optional layer 230. (Para, 0021; Fig.2A). These disclosures and illustrations teach and/or suggest the limitations of claim 1 where a method of forming a multilayer stack comprises forming a first layer on a film stack and forming a second layer on the first layer. 
Fund discloses the photoresist 260 of some embodiments comprise one or more of an organic photoresist or a metal oxide photoresist. (Para, 0024). Fund discloses in some embodiments, the photoresist 260 comprises a metal oxide photoresist. (Para, 0025). Fund discloses the metal oxide comprises a metal atom and one or more of carbon (C), hydrogen (H), Å, 120 Å, 110 Å, 100 Å, 90 Å or 80 Å and in the range of about 70 Å to about 130 Å, or in the range of about 80 Å to about 120 Å, or in the range of about 90 Å to about 110 Å, or about 100 Å. (Para, 0025). These disclosures teach and/or suggest the limitation of claim 1 where a method for forming a multilayer stack comprises forming a metal oxide photoresist layer on the second layer, the metal oxide 
Fund discloses [0029] The middle layer 250 of some embodiments comprises a material with good adhesion to the photoresist 260 and the bottom layer 240. (Para, 0029). Fund discloses the middle layer 250 comprises a material that reduces or eliminates the formation of residue 264 during patterning of the photoresist 260. (Para, 0029). Fund discloses the middle layer 250 comprises one or more of a bottom anti-reflective coating (BARC), a dielectric anti-reflective coating (DARC), organic BARC, a doped silicon or a doped boron film. (Para, 0029).  In some embodiments, the middle layer 250 the thickness of the middle layer 250 can be varied such as a thickness less than or equal to about 200 Å, 190 Å, 180 Å, 170 Å or 160 Å. (Para, 0029). 
Fund discloses the bottom layer 240 can be made of any suitable material. (Para, 0036). Fund discloses in some embodiments, the bottom layer 240 comprises a material with one or more of good adhesion to the photoresist, good adhesion to the middle layer material, good adhesion to the underlying optional layer or hard mask, high modulus, amorphous or low stress. (Para, 0036). Fund explains the bottom layer 240 of some embodiments comprises a diamond-like carbon material, which has high density such as >1.8 g/cc, high modulus such as >150 GPa and low stress such as <−500 MPa (Para, 0036). Fund discloses that in some embodiments, the bottom layer 240 comprises a carbon film deposited by plasma enhanced chemical vapor deposition, plasma enhanced atomic layer deposition or a spin on carbon. (Para, 0036). These disclosures teach and/or suggest the limitation of claim 1 where the first layer comprises a carbon-containing layer and the limitation of claim 4-5. Fund discloses the bottom layer 240 can Å, 290 Å, 280 Å, 270 Å, 260 Å or 250 Å. (Para, 0037).
Still, the disclosures and illustrations of Fund as discussed above fail to teach and/or suggest the limitation of claim 1 where the second layer is formed by a physical vapor deposition process, and comprises a metal rich oxide layer. However, the disclosures of Fund in view of DeSilva provides such teachings 
DeSilva is directed to patterning a material film stack with a hardmask layer having a high metal content. DeSilva discloses the method involves EUV lithographic patterning of a resist layer, similar to the EUV patterning process disclosed in Fund. (Abstract; Para, 0016). DeSilva discloses the hard mask layer includes metal oxide, metal nitride and/or metal oxynitride. (Abstract). DeSilva discloses the structure to be processed comprises a semiconductor substrate 102, over which an OPL layer 104, a hardmask layer 106 formed over the OPL layer 104, and resist layer. (Para, 0018-0033; Figure 3). 
DeSilva discloses the hard mask layer 106 is formed by a deposition process, such as atomic layer deposition (ALD), chemical vapor deposition (CVD) or physical vapor deposition (PVD). (Para, 0021). DeSilva also discloses the hard mask layer 106 may comprise metal oxide, metal nitride and/or metal oxynitride.  (Para, 0022). Fund discloses in some embodiments, the hard mask layer 106 comprises a metal oxide film of the form MeOx, where Me denotes a metal atom and x is in the range of 2 to 4. (Para, 0025). DeSilva also discloses the hard mask layer 106 may comprise a metal oxynitride film of the form MeOxNy, where Me denotes a metal atom, x is in the range of 2 to 4 and y is in the range of 0.75-1.25. (Para, 0026). The disclosures of Fund in view of these disclosures of DeSilva teach and/or suggest the limitation of claim 1 where a second layer is formed by a physical vapor deposition process and the second layer comprises a metal rich oxide layer. 
DeSilva discloses the particular metal or metals used to form the hard mask layer 106 illustratively comprise at least one of a transition metal and a post-transition metal. 106 may comprise at least one transition metal such as tungsten (W) or hafnium (Hf). As another example, the metal content of the hard mask layer 106 may comprise at least one post-transition metal such as tin (Sn) or aluminum (Al). (Para, 0027). DeSilva explains, the metals are examples of what are more generally referred to herein as “high-Z” atoms, where Z denotes the atomic number of the atom, and alternative high-Z atoms can be used in hard mask layer 106 in other embodiments. (Para, 0028). The disclosures of Fund in view of these disclosures of DeSilva teach and/or suggest the limitation of claims 6-8. Moreover, these disclosures of Fund in view of these disclosures of DeSilva contemplate the limitation of claim 1 where the metal oxide photoresist layer comprises a material different from the second layer. The disclosures of Fund in view of DeSilva as discussed above also encompass the limitation of claims 18-20. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to modify the disclosures of Fund in view of the disclosures of DeSilva because both Fund and DeSilva are directed to analogous EUV patterning methods and DeSilva provides a hardmask composition which improves the resist pattern formed an prevents issues such as lift-off to lower defect rates in lithographic patterning. 
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fund in view of DeSilva as applied to claims 1, 4-8 and 18-20 in paragraph 6 above, and further in view of Weidman (US 20120088369).
The disclosures of Fund in view of DeSilva as discussed above fail to teach and/or suggest the limitation of claim 2 wherein the first layer further comprises a doped carbon-containing layer and the limitation of claim 3 wherein the first layer comprises a boron-doped carbon layer. However, the disclosures of Fund and DeSilva further in view of Weidman provide such teachings. 
Weidman is directed to atomic layer deposition of forming films including photoresist layers. (Abstract). Weidman discloses the photoresist layers are applicable with EUV  210 may be deposited by a variety of methods, such as chemical vapor deposition, plasma enhanced chemical vapor deposition, high density plasma chemical vapor deposition, or combinations thereof. (Para, 0070; Fig 2A-2D). Moreover, Weidman discloses the amorphous carbon underlayer 210 may include carbon and hydrogen or carbon, hydrogen, nitrogen, and oxygen, as well as other dopant atoms depending on the specific precursors employed in the deposition. (Para, 0070; Fig.2A-2D). The disclosures and illustrations of Fund in view of DeSilva as discussed above further in view of these disclosures of Weidman teach and/or suggest the limitation of claims 2-3. 
It would have been obvious to one of ordinary skill in the art at the time of filing the application by applicant to modify the combination of Fund and DeSilva further in view of the disclosures of Weidman because similar to Fund and DeSilva, Weidman is also directed to a method of patterning an EUV resist and provides an underlayer that has improved optical properties and contributes to forming a more precise resist pattern. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899